Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D19-2175
         Lower Tribunal Nos. 99-7940, F74-5968, and F74-5800
                         ________________


                         Dolphus Donaldson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Teresa Mary
Pooler, Judge.

      Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant
Public Defender, for appellant.

     Ashley Moody, Attorney General, and Gabrielle Raemy Charest-
Turken, Assistant Attorney General, for appellee.


Before LINDSEY, HENDON and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Abaunza v. State, 278 So. 3d 207, 210 (Fla. 1st DCA

2019) (explaining that standard of review is limited to whether trial court’s

conclusion is supported by competent substantial evidence); Barron v. State,

217 So. 3d 1088, 1091 (Fla. 3d DCA 2017) (noting that under section

394.918(3), Fla. Stat., as amended in 2014, a trial court is authorized to

“weigh and consider” conflicting evidence in a probable cause hearing under

the Sexually Violent Predators Act).




                                       2